Case 2:21-cv-00090-JDL Document 11 Filed 06/14/21 Page 1 of 3                         PageID #: 103



                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF MAINE

Private Capital Fund LLC                            CIVIL ACTION NO: 2:21-cv-00090-JDL

                Plaintiff                           RESPONSE TO DEFENDANT’S
                                                    MOTION FOR REFERRAL TO
                                                    FORECLOSURE DIVERSION PROGRAM

                        vs.                         RE:
                                                    15 Drummond Street, Auburn, ME 04212

Kathryn M. Begg                                     Mortgage:
                                                    April 18, 2007
                                                    Book 7118, Page 197

                Defendant



        NOW COMES the Plaintiff in this matter, Private Capital Fund LLC, and hereby responds

to Defendant’s Motion for Referral to Foreclosure Diversion Program filed on May 24, 2021 at ECF

Document No. 10. It is Plaintiff ’s position that as a matter of law, reference to the state mediation

program is not appropriate and completion or waiver of the state program is not an prerequisite to a

judgment of foreclosure and sale in this Court.

        The use of the state so-called “foreclosure diversion program” in the context of a federal

foreclosure matter has been addressed by Judge Hornby in Residential Mortgage v. Lloyd, 15-CV-00466-

DBH. In Lloyd, the issue was fully briefed and Judge Hornby considered voluminous affidavits

including those of Laure Pearlman, Sharon Anglin Treat, Chet Randall, Esq., and Peter Hatem, Esq.

Following the review of these affidavits, Judge Hornby concluded state diversion is not required in a

foreclosure brought in federal court.

        Further, upon information and belief, the state program utilizes out of date documentation

such as a “net present value” analysis, which is no longer utilized in any federal program (such as

HAMP) and has incorrect or misleading assumptions which have not been updated in years. Further,
Case 2:21-cv-00090-JDL Document 11 Filed 06/14/21 Page 2 of 3                          PageID #: 104



the state program is authorized under the Maine Rules of Civil Procedure and therefore should not

be imposed in this federal proceeding. See, Erie R. Co. v. Tompkins, 304 U.S. 64, 58 S.Ct. 817, 82 L.Ed.

1188 (1938). Moreover, the program has been on hold for over a year due to the pandemic and the

inability to conduct the in-person mediations in state courts. To date, upon information and belief,

despite the restrictions being lifted, mediations are still stalled and a reference could mean the matter

would be delayed indefinitely.

        Local Rule 83.11 is clearly applicable and certainly satisfies any mediation contemplated

under Maine law. The Plaintiff will agree to have the matter referred for a Judicial Settlement

Conference if the defendant is willing to consent to same.




DATED: June 14, 2021

                                                        /s/Reneau J. Longoria, Esq.
                                                        John A. Doonan, Esq., Bar No. 3250
                                                        Reneau J. Longoria, Esq., Bar No. 5746
                                                        Attorneys for Plaintiff
                                                        Doonan, Graves & Longoria, LLC
                                                        100 Cummings Center, Suite 303C
                                                        Beverly, MA 01915
                                                        (978) 921-2670
                                                        JAD@dgandl.com
                                                        RJL@dgandl.com
Case 2:21-cv-00090-JDL Document 11 Filed 06/14/21 Page 3 of 3                        PageID #: 105



                                 CERTIFICATE OF SERVICE

       I, Reneau J. Longoria, Esq., hereby certify that on this 14th day of June, 2021, I served a

copy of the above document by electronic notification using the CM/ECF system and/or First

Class Mail to the following:



                                                       /s/ Reneau J. Longoria, Esq.
                                                       John A. Doonan, Esq., Bar No. 3250
                                                       Reneau J. Longoria, Esq., Bar No. 5746
                                                       Attorneys for Plaintiff
                                                       Doonan, Graves & Longoria, LLC
                                                       100 Cummings Center, Suite 303C
                                                       Beverly, MA 01915
                                                       (978) 921-2670
                                                       JAD@dgandl.com
                                                       RJL@dgandl.com


Kathryn M. Begg
15 Drummond Street
Auburn, ME 04212

Kathryn M. Begg
P.O. Box 3272
Auburn, ME 04212
